 Case 3:21-cv-00442-TJC-PDB Document 1 Filed 04/22/21 Page 1 of 27 PageID 1




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION

ANDREA THOMAS, DEANDRE               :
TINSON, and SHONNIKA                 : CASE NO.:
SPEARS, on behalf of herself and     :
                                     : COLLECTIVE ACTION
all others similarly situated,
                                     :
                                     : JURY TRIAL DEMANDED
             Plaintiffs,             :
                                     :
v.                                   :
                                     :
AMAZON.COM SERVICES,                 :
INC., AMAZON LOGISTICS,              :
INC, AMAZON.COM LLC                  :
                                     :
             Defendants.             :

                     COLLECTIVE ACTION COMPLAINT

      Plaintiffs Andrea Thomas (“Thomas”), DeAndre Tinson (“Tinson”), and

Shonnika Spears (“Spears”) (collectively, “Plaintiffs”) through their undersigned

counsel, individually, and on behalf of all persons similarly situated, file this

Collective Action Complaint (“Complaint”) against Defendants Amazon.com

Services, Inc., Amazon.com LLC, and Amazon Logistics, Inc. (together, “Amazon”

or “Defendants”).

      The following allegations are based on personal knowledge as to Plaintiffs’

own conduct and are made on information and belief as to the acts of others.

                               INTRODUCTION

      1.    This case is about Amazon’s unlawful scheme to attempt to avoid
 Case 3:21-cv-00442-TJC-PDB Document 1 Filed 04/22/21 Page 2 of 27 PageID 2




responsibility for paying its Delivery Associates in accordance with applicable

wage and hour laws by attempting to contract out that responsibility to third-party

Delivery Service Providers (“DSP”), such as COEI, Commercial Express, Inc., AG

Plus, JSTC, and Drop a Box.

      2.     Amazon jointly employs non-exempt Delivery Associates such as

Plaintiffs and members of the proposed Collective, to deliver packages to Amazon

customers (“Delivery Associates”).

      3.     This case is about Amazon’s failure to comply with applicable wage

laws and to pay non-exempt Delivery Associates for all the time they worked –

including overtime – as was required to deliver hundreds of Amazon packages

each day and meet Amazon’s delivery needs.

                            JURISDICTION AND VENUE

      4.     Jurisdiction over Plaintiffs’ FLSA claim is proper under 29 U.S.C. §

216(b) and 28 U.S.C. § 1331.

      5.     Venue in this Court is proper pursuant to 28 U.S.C. § 1391. Defendants

reside in and conduct business in this Judicial District and/or a substantial part of

the events of omissions giving rise to Plaintiffs’ claims occurred within this district.

                 PARTIES AND RELEVANT BACKGROUND

      6.     Plaintiff Andrea Thomas is a citizen of Florida and resides in

Jacksonville, Florida. Plaintiff worked for Defendants Amazon, Commercial



                                           2
 Case 3:21-cv-00442-TJC-PDB Document 1 Filed 04/22/21 Page 3 of 27 PageID 3




Express, and JSTC as a Delivery Associate in Florida from approximately June 2018

to January 2019.

      7.     Plaintiff DeAndre Tinson is a citizen of Florida and resides in

Jacksonville, Florida.    Plaintiff Tinson worked for Defendants Amazon and

Commercial Express as a Delivery Associate in Florida from approximately

September 2018 to March 2019.

      8.     Plaintiff Shonnika Spears is a citizen of Florida and resides in

Jacksonville, Florida.    Plaintiff worked for Defendants Amazon, Commercial

Express, and Drop a Box as a Delivery Associate in Florida from approximately

February 2018 through August 2018, and then for Defendants Commercial Express

and JSTC from approximately August 2018 through April 2019.

      9.     Defendant Amazon.com LLC was a limited liability company with

principal offices in Seattle, Washington, which operated throughout the United

States, including in this Judicial District. On January 1, 2019, Amazon.com LLC

merged into Amazon.com Services, Inc. and ceased to exist as an entity.

      10.    Defendant Amazon.com Services, Inc. is a company with principal

offices in Seattle, Washington, which operates throughout the United States,

including in this Judicial District.

      11.    Defendant Amazon Logistics, Inc. is a corporation with principal

offices in Seattle, Washington, which operates throughout the United States,



                                        3
 Case 3:21-cv-00442-TJC-PDB Document 1 Filed 04/22/21 Page 4 of 27 PageID 4




including this Judicial District.

      12.    Commercial Express, Inc. is a corporation with principal offices in

Lake Mary, Florida. Commercial Express, Inc. is the parent company of COEI, with

which it has common owners, agents, and a business address.         Commercial

Express entered into agreements with or otherwise directed a number of Delivery

Service Providers, including the DSPs, to service Delivery Service Provider

contracts to which Amazon is a party.       Commercial Express, Inc. is a named

Defendant in Thomas et al. v. JSTC, LLC et al., 19-CV-1582 (M.D. Fla.) (“COEI

Action”).

      13.    COEI is a limited liability company with principal offices in Lake

Mary, Florida. COEI is a subsidiary company of Commercial Express, Inc., with

which it has common owners, agents, and a business address. COEI provided

Delivery Associates to Amazon as a Delivery Service Provider. COEI is a named

Defendant in the COEI Action.

      14.    JSTC is a corporation organized under the laws of Florida with

principal offices in Melbourne, Florida. JSTC provided Delivery Associates to

Amazon as a Delivery Service Provider. On information and belief, Commercial

Express contracted with and/or otherwise directed JSTC to deliver Amazon

packages from Amazon Delivery Stations located in Jacksonville, Florida. JSTC is

a named Defendant in the COEI Action.



                                        4
 Case 3:21-cv-00442-TJC-PDB Document 1 Filed 04/22/21 Page 5 of 27 PageID 5




      15.    AG Plus is a limited liability company with principal offices in

Windermere, Florida. AG Plus provided Delivery Associates to Amazon as a

Delivery Service Provider. Commercial Express entered into a contract with AG

Plus, pursuant to which AG Plus delivered Amazon packages from Amazon

Delivery Stations located throughout Florida – in Orlando, Davenport, Fort Myers,

and Sarasota. AG Plus is a named Defendant in the COEI Action.

      16.    Drop A Box is a corporation with principal offices in Saint Cloud,

Florida. Drop a Box provided delivery Associates to Amazon as a Delivery Service

Provider. On information and belief, Commercial Express contracted with and/or

otherwise directed Drop A Box to deliver Amazon packages from Amazon

Delivery Stations located in Jacksonville, Florida.   Drop a Box is a named

Defendant in the COEI Action.

      17.    Defendants COEI, Commercial Express, Inc., AG Plus, JSTC, and Drop

a Box are jointly referred to as the COEI Entities.

      18.    The unlawful acts alleged in this Complaint were committed by

Amazon and/or its officers, agents, employees, or representatives, while actively

engaged in the management of Amazon’s businesses or affairs.

      19.    During times relevant, the Amazon and the COEI Entities acted as

joint employers with respect to the Delivery Associates who delivered Amazon’s

packages.



                                          5
 Case 3:21-cv-00442-TJC-PDB Document 1 Filed 04/22/21 Page 6 of 27 PageID 6




      20.    During times relevant, Plaintiff Tinson was an employee of Amazon,

Commercial Express, Inc and COEI and is covered by the FLSA.

      21.    During times relevant, Plaintiff Thomas was an employee of Amazon,

Commercial Express, and JSTC and is covered by the FLSA.

      22.    During times relevant, Plaintiff Spears was an employee of Amazon,

Commercial Express, Drop A Box, and/or JSTC and is covered by the FLSA.

      23.    Defendants are employers covered by the FLSA.

      24.    Defendants employ individuals, including Delivery Associates, in

Florida, as well as potentially other states.

      25.    Defendants employ individuals engaged in commerce or in the

production of goods for commerce and/or handling, selling, or otherwise working

on goods or materials that have been moved in or produced in commerce by any

person, as described by 29 U.S.C. §§ 206-207.

      26.    Defendants’ annual gross sales exceed $500,000.

                            COLLECTIVE DEFINITION

      27.    Plaintiffs bring Count I of this lawsuit pursuant to the FLSA, 29 U.S.C.

§ 216(b), as a collective action on behalf of themselves and the following collective:

      All current and former Delivery Associates who were paid by
      Commercial Express, COEI, LLC, or any one of its subcontractors,
      including AG Plus Express, LLC, JSTC, LLC, and/or Drop a Box, Inc.
      to deliver packages for Amazon in the United States between February




                                           6
    Case 3:21-cv-00442-TJC-PDB Document 1 Filed 04/22/21 Page 7 of 27 PageID 7




        28, 20161 and the last date any Delivery Associate performed work for
        Amazon and the COEI Entities (the “FLSA Collective”). 2

        28.   Plaintiffs reserve the right to redefine the FLSA Collective prior to

notice or certification, and thereafter, as may be warranted or necessary.

                                            FACTS

                 Amazon and the COEI Entities are Joint Employers

        29.   Amazon is one of the largest businesses engaged in the interstate

shipment of goods in the United States.

        30.   Amazon holds itself out as a company able to transport goods across

the United States to customers in a short time period.

        31.   Amazon is widely known as a company able to transport goods

across the United States to customers in a short time period.

        32.   Amazon utilizes Delivery Service Providers, such as Commercial

Express, COEI, LLC, or any one of its subcontractors, including AG Plus Express,

LLC, JSTC, LLC, and/or Drop a Box, Inc., to transport goods across the country to

customers in a short time period.




1 Plaintiffs and Amazon entered into a tolling agreement, which tolled the statute of limitations
on FLSA Collective Members’ claims from the period between February 28, 2019 until April 20,
2021.
2 The FLSA Collective does not include individuals who were provided with notice and/or who

opted in to Gibbs v. MLK Express, LLC, Case No. 2:18-cv-434-SPC-MRM, an action pending in the
United States District Court for the Middle District of Florida.


                                               7
 Case 3:21-cv-00442-TJC-PDB Document 1 Filed 04/22/21 Page 8 of 27 PageID 8




      33.   Amazon and Delivery Service Providers are in the business of

delivering goods across the United States.

      34.   Amazon relies on Delivery Service Providers, such as Commercial

Express, COEI, LLC, or any one of its subcontractors, including AG Plus Express,

LLC, JSTC, LLC, and/or Drop a Box, Inc., for the essential services of transporting

goods from Amazon warehouses to Amazon customer’s doors as quickly as

possible.

      35.   Delivery Service Providers’ delivery services are an integral part of

Amazon’s business purpose; without the use of Delivery Service Providers like

Commercial Express, COEI, LLC, or any one of its subcontractors, including AG

Plus Express, LLC, JSTC, LLC, and/or Drop a Box, Inc., Amazon could not get their

goods to their customers.

      36.   Amazon attempts to shield itself from liability by utilizing companies,

such as Commercial Express, COEI, LLC, or any one of its subcontractors,

including AG Plus Express, LLC, JSTC, LLC, and/or Drop a Box, Inc., to provide

the employees to transport their goods.

      37.   Commercial Express, COEI, LLC, or any one of its subcontractors,

including AG Plus Express, LLC, JSTC, LLC, and/or Drop a Box, Inc., provides

delivery services for Amazon at one or more of Amazon’s Delivery Stations




                                          8
 Case 3:21-cv-00442-TJC-PDB Document 1 Filed 04/22/21 Page 9 of 27 PageID 9




through the use of Delivery Associates such as Plaintiffs and members of the

proposed Collective.

      38.   Delivery Associates are engaged to fulfill Amazon’s nationwide

delivery needs and make deliveries of goods from Amazon delivery stations to

Amazon customers.

      39.   Delivery Associates work in the transportation industry.

      40.   The goods that Delivery Associates deliver are purchased by

customers using Amazon’s digital platform (the Amazon.com website).

      41.   As required by Amazon, Commercial Express, COEI, LLC, or any one

of its subcontractors, including AG Plus Express, LLC, JSTC, LLC, and/or Drop a

Box, Inc. provides Delivery Associates, such as Plaintiffs and other Delivery

Associates, with a vehicle.

      42.   Plaintiff Thomas was hired in June 2018 and worked as a Delivery

Associate for Amazon, Commercial Express and JSTC until on or about January

2019 in one of Amazon’s Florida Delivery Stations making deliveries of packages

on behalf of Amazon.

      43.   Plaintiff Tinson was hired in September 2018 and worked as a

Delivery Associate for Amazon, Commercial Express until on or about March 2019

in one of Amazon’s Florida Delivery Stations making deliveries of packages on

behalf of Amazon.



                                       9
Case 3:21-cv-00442-TJC-PDB Document 1 Filed 04/22/21 Page 10 of 27 PageID 10




      44.    Plaintiff Spears was hired in February 2018 and worked as a Delivery

Associate for Amazon, Commercial Express, JSTC, and Drop a Box until on or

about April 2019 in one of Amazon’s Florida Delivery Stations making deliveries

of packages on behalf of Amazon.

      45.    The goods that Delivery Associates deliver from Amazon delivery

stations to Amazon customers originate, or are transformed into their final

condition, in a different state than the delivery state.

      46.    The goods Delivery Associates deliver from Amazon delivery

stations to Amazon customers are not transformed or modified during the

shipping process.

      47.    Delivery Associates deliver goods to Amazon customers in the same

condition as they were shipped to the Amazon delivery station.

      48.    Delivery Associates deliver goods to Amazon customers that were

shipped around the United States.

      49.    Delivery Associates handle goods that travel interstate.

      50.    Delivery Associates are directly responsible for transporting goods in

interstate commerce.

      51.    Delivery Associates drive vehicles in order to deliver Amazon

packages, which is vital to the commercial enterprise of the Delivery Service

Provider and Amazon.



                                          10
Case 3:21-cv-00442-TJC-PDB Document 1 Filed 04/22/21 Page 11 of 27 PageID 11




      52.   A strike by Delivery Associates would disrupt interstate commerce.

      53.   Plaintiffs and other Delivery Associates are necessary in order for

Amazon goods traveling interstate make it to their final destination.

      54.   At all relevant times, Amazon has been affiliated with and/or

operating with Commercial Express, COEI, LLC, or any one of its subcontractors,

including AG Plus Express, LLC, JSTC, LLC, and/or Drop a Box, Inc., with respect

to Plaintiffs and other similarly situated employees such that Amazon and

Commercial Express, COEI, LLC, or any one of its subcontractors, including AG

Plus Express, LLC, JSTC, LLC, and/or Drop a Box, Inc., are the “joint employers”

of Plaintiffs and other similarly situated employees.

      55.   Delivery Associates are provided with and are required to use an

Amazon.com “Rabbit,” a handheld device that provides the addresses of

Amazon.com customers. The “Rabbit” is also used for navigation assistance,

package scanning, and as a phone. The “Rabbit” also allows Amazon to contact

and track a Delivery Associate’s movement and work progress.

      56.   Amazon has direct access to the “Rabbit” devices, which are given to

and used by each Delivery Associate.

      57.   Amazon sets the delivery route that the Delivery Associate will

complete.




                                        11
Case 3:21-cv-00442-TJC-PDB Document 1 Filed 04/22/21 Page 12 of 27 PageID 12




      58.    Amazon assigns and provides routes to Delivery Service Providers,

including Commercial Express, COEI, LLC, or any one of its subcontractors,

including AG Plus Express, LLC, JSTC, LLC, and/or Drop a Box, Inc.

      59.    Amazon supervises and controls the work activities, work schedules,

conditions and management of Delivery Associates.

      60.    While Delivery Service Providers pay the Delivery Associates,

Amazon has both influence and control over how Delivery Associates are paid. For

example, based on a news report of a “leaked internal email,” in or around 2018,

Amazon made “major changes to how some delivery drivers are paid to ‘enable

transparency and accuracy of pay’,” including “prohibit[ing] [Delivery Service

Providers] from paying drivers a flat daily rate.” See Hayley Peterson, Leaked email

reveals Amazon is changing how delivery drivers are paid following reports of missing

wages, BUSINESS INSIDER, Oct. 2, 2018, https://www.businessinsider.com/amazon-

changes-delivery-pay-practices-following-missing-wage-reports-2018-10.

      61.    The United States Department of Labor’s Wage & Hour Division

have, during wage and hour investigations, determined that Delivery Service

Providers and Amazon are joint employers as defined in §792.1(b)(3). See, e.g.,

DOL Case ID: 1888753 and Case ID: 1824581.

  The Nature of the Relationship Between the Amazon and the COEI Entities
                          Delivery Service Providers

      62.    Commercial Express, Inc. is the parent company of COEI.             The


                                         12
Case 3:21-cv-00442-TJC-PDB Document 1 Filed 04/22/21 Page 13 of 27 PageID 13




companies are owned and operated by the same individuals -- Max Schottmiller,

Peter Schottmiller, Patricia A. Hart – and operate out of the same business address:

335 Lakeview Ave., Lake Mary, Florida 32746.

      63.    Commercial Express entered into agreements with or otherwise

directed a number of Delivery Service Providers, including the DSPs, to service

Delivery Service Provider contracts to which Amazon is a party.

      64.    Commercial Express directed and controlled the work of the Delivery

Associates who were hired by the DSPs in accordance with mandates as to work,

conditions, and management that are set by Amazon.

      65.    Amazon was aware of this practice.

      66.    Commercial Express entered into a contract with AG Plus Express,

LCC pursuant to which AG Plus Express, LCC delivers Amazon packages from

Amazon Delivery Stations located throughout Florida, in Orlando, Davenport, Fort

Myers, and Sarasota. See, First Amended Complaint, Optimal Logistics LLC et al. v.

AG Plus Express, LLC et al., 6:18-cv-02224, ¶ 18 (M.D. Fl. Jan 29, 2019) (Dkt. No. 15).

      67.    On information and belief, Commercial Express also contracted with

or otherwise directed JSTC, LLC and Drop A Box, Inc. to deliver Amazon packages

from Amazon Delivery Stations located in Jacksonville, Florida.

      68.    Along with Amazon, Commercial Express controlled the work

activities, policies, conditions, and management of the Delivery Service Providers



                                          13
Case 3:21-cv-00442-TJC-PDB Document 1 Filed 04/22/21 Page 14 of 27 PageID 14




with whom they contracted, including the DSPs, and the Delivery Associates that

those Delivery Service Providers hired, such as Plaintiffs. On information and

belief, these specifications concerning work activities, policies, conditions, and

management that that Commercial Express imposes were dictated by Amazon.

      69.    For example, in a portion of the contract between Commercial Express

and AG Plus Express, LLC, Commercial Express provided that it would set the

distribution points from which AG Plus Express, LLC Delivery Associates would

receive packages, set specified windows in which Delivery Associate must make

these deliveries, establish the Delivery Associates’ uniform according to

specifications set out in the contract, and set other terms and policies with which

AG Plus Express, LLC and its Delivery Associates were required to comply. See,

First Amended Complaint, Optimal Logistics LLC et al. v. AG Plus Express, LLC et al.,

Exh. A, 6:18-cv-02224 (M.D. Fl. Jan 29, 2019) (Dkt. No. 15).

      70.    On information and belief, Commercial Express maintained the right

to directly enforce Amazon policies and procedures on the Delivery Associates

hired by the DSPs.

      71.    For example, in its contract with AG Plus Express, LLC, Commercial

Express provided that it was entitled to review compliance with its terms and

policies through inspection of AG Plus Express, LLC’s business records, on site

visits, “ride-along” observations of the Delivery Associates performing their job



                                         14
Case 3:21-cv-00442-TJC-PDB Document 1 Filed 04/22/21 Page 15 of 27 PageID 15




duties, and other inspections of the processes and procedures related to the

delivery operations. Id. And, if any review established noncompliance with the

terms and policies, the contract provided that Commercial Express had the right to

demand prompt cure of the non-compliance. Id.

       72.    On information and belief, Commercial Express entered into

agreements with JSTC, LLC and Drop a Box, Inc. that had substantially similar

terms to those set out in its contract with AG Plus Express, LLC.

             The Nature of Plaintiffs and Delivery Associates’ Work

       73.    The nature of the work performed by Delivery Associates is similar

and standardized at each of the Delivery Station(s) where the DSPs provide

services for Amazon, as the nature of the work is centrally controlled and directed

by Amazon and Commercial Express.

       74.    Plaintiffs and other Delivery Associates began their shifts once they

arrived at an Amazon facility to pick up their assigned vehicle or when they pick

up their vehicle at an offsite facility.

       75.    Once the vehicle was picked up, Plaintiffs and other Delivery

Associates would drive the vehicles to a separate Amazon Delivery Station. Upon

arrival, Plaintiffs and Delivery Associates would pick up their assigned route, a

“Rabbit” handheld scanning device, gas card, and packages.

       76.    Plaintiffs and other Delivery Associates were regularly scheduled to



                                           15
Case 3:21-cv-00442-TJC-PDB Document 1 Filed 04/22/21 Page 16 of 27 PageID 16




work five (5) or more days per week, with shifts that were scheduled for ten (10)

hours.

      77.    Although shifts were scheduled for ten (10) hours per day, all of the

work-related activities that Plaintiffs and other Delivery Associates were required

to and did perform often took ten (10) or more hours per day to complete.

      78.    Plaintiffs regularly worked more than forty (40) hours a week.

Plaintiffs observed that other Delivery Associates routinely worked similar hours.

      79.    On average, Plaintiffs delivered between approximately 200-300

Amazon packages per shift. Plaintiffs observed that other Delivery Associates

routinely delivered a similar number of packages.

      80.    Even after Plaintiffs were finished delivering their assigned packages,

Defendants routinely required them to “rescue” other Delivery Associates by going

to meet other Delivery Associates in the field to help deliver some of their packages.

Plaintiffs were directed to “rescue” other Delivery Associates and observed other

Delivery Associates do the same.

      81.    Upon return to the Amazon Delivery Station, Plaintiffs and other

Delivery Associates had to unload their vehicles and check in with supervisors

concerning the day’s route.

      82.    After leaving the Amazon Delivery Station, Plaintiffs and other

Delivery Associates had to park the vehicles at the separate off-site location.



                                         16
Case 3:21-cv-00442-TJC-PDB Document 1 Filed 04/22/21 Page 17 of 27 PageID 17




      83.    Plaintiffs observed other Delivery Associates routinely work similar

schedules. Defendants were not only aware of and permitted this practice, but the

work schedules and conditions imposed by Defendants effectively required this

practice.

             Defendants Failed to Pay Delivery Associates Properly

      84.   Plaintiffs and other Delivery Associates regularly worked more than

40 hours per week.

      85.   Plaintiffs and other Delivery Associates regularly worked five (5) or

more days per week.

      86.   Amazon and the COEI Entities did not pay Plaintiffs and other

Delivery Associates for all hours worked in excess of forty (40) hours in a

workweek and did not pay proper overtime premiums.

      87.   Until directed to change pay policies by Amazon, the COEI Entities

paid the Delivery Associates a fixed amount of pay per day, and regularly did

not pay overtime premiums for hours worked more than forty in a workweek.

      88.   On atypical occasions when the COEI Entities did pay additional

amounts on weeks that Plaintiffs worked more than forty hours per week, these

amounts paid did not meet overtime requirements.




                                        17
Case 3:21-cv-00442-TJC-PDB Document 1 Filed 04/22/21 Page 18 of 27 PageID 18




      89.   Plaintiff Tinson was paid $130 per scheduled ten-hour shift and he

was not paid an overtime premium, despite regularly working more than 40

hours per week.

      90.   For example, for the pay period between December 9, 2018 and

December 15, 2018, Plaintiff Tinson’s paystub reflected 50 hours of work paid at

$13 per hour, with no overtime premiums paid, as follows:




      91.   Plaintiff Thomas was paid $130 per scheduled ten-hour shift and she

was not paid an overtime premium, despite regularly working 50-60 hours or

more per week.

      92.   For example, for the pay period between November 12, 2018 and

November 18, 2018, Plaintiff Thomas’s paystub reflected sixty hours of work

paid at $13 per hour, with no overtime premiums paid, as follows:




      93.   Plaintiff Spears was paid $130 per scheduled ten-hour shift and she

was not paid an overtime premium, despite regularly working 50 hours or more

per week.



                                       18
Case 3:21-cv-00442-TJC-PDB Document 1 Filed 04/22/21 Page 19 of 27 PageID 19




       94.   For example, Plaintiff Spears’ paystub reflected that she was paid

“Daily” and set a pay rate at $130 per day, with no overtime premiums paid.

       95.   Some Delivery Associates also received other forms of compensation

for services in addition to the fixed sum of work per day.

       96.   Amazon and the COEI Entities’ pay policy, in which Plaintiff and

other Delivery Associates are not compensated for all time worked and are not paid

an overtime premium for all hours worked in excess of 40 per workweek, does not

comply with the requirements of the Fair Labor Standards Act. See Hickman v. TL

Transportation LLC, 317 F. Supp. 3d 890 (E.D. Pa. 2018) (granting summary

judgment to the plaintiff in holding that a similar compensation scheme by another

company that provided delivery services for Amazon violated the FLSA).

       97.   In or around 2018 or early 2019, the COEI Entities began paying

Delivery Associates an hourly rate plus overtime.

       98.   Based on information and belief, this pay change was dictated by

Amazon and communicated to DSPs across the country, including the COEI

Entities.

       99.   Even after Amazon and the COEI Entities began paying Delivery

Associates on an hourly basis, they both failed to count all hours worked for

purposes of overtime and failed to include all forms of payment in the regular rate

for purposes of calculating overtime compensation.



                                        19
Case 3:21-cv-00442-TJC-PDB Document 1 Filed 04/22/21 Page 20 of 27 PageID 20




      100.    COEI’s contract with Amazon was terminated in or around 2019.

             The Failure to Properly Pay Delivery Associates Is Willful

      101.    Defendants’ actions in violation of the FLSA were or are made

willfully in an effort to avoid liability under the FLSA.

      102.    Despite being able to track Amazon packages to the second,

Defendants have failed to make, keep and preserve records with respect to the

Plaintiffs and other Delivery Associates sufficient to determine their lawful wages,

actual hours worked, and other conditions of employment as required by law. See,

e.g., 29 U.S.C. § 211(c); 29 C.F.R. §§ 516.5(a), 516.6(a)(1), 516.2(c) (requiring

employers to maintain payroll records for three years and time sheets for two

years, including the exact number of hours worked each day and each week).

      103.    Even though the FLSA and applicable state law requires overtime

premium compensation for hours worked over 40 per week, Defendants do not

pay Delivery Associates, such as Plaintiffs, proper overtime premium

compensation for overtime hours worked.

      104.    Defendants knew or, absent their own recklessness should have

known, that the Delivery Associates were entitled to such overtime premiums.

      105.    Defendants have failed to pay Plaintiffs and Delivery Associates all

overtime compensation owed.

      106.    By failing to pay the all overtime compensation owed to Plaintiffs and



                                         20
Case 3:21-cv-00442-TJC-PDB Document 1 Filed 04/22/21 Page 21 of 27 PageID 21




other Delivery Associates, Defendants have acted willfully and with reckless

disregard of clearly applicable FLSA provisions.

         COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

      107.   Plaintiffs bring this lawsuit pursuant to 29 U.S.C. § 216(b) as a

collective action on behalf of the FLSA Collective defined above.

      108.   Plaintiffs desire to pursue their FLSA claims on behalf of any

individuals who opt-in to this action pursuant to 29 U.S.C. § 216(b).

      109.   Plaintiffs and the FLSA Collective are “similarly situated,” as that

term is used in 29 U.S.C. § 216(b), because, inter alia, all such individuals worked

pursuant to Defendants’ previously described common pay practices and, as a

result of such practices, were not paid for all hours worked when they worked

more than forty (40) hours per week and were not paid the full and legally

mandated overtime premium for hours worked over forty (40) during the

workweek. Resolution of this action requires inquiry into common facts,

including, inter alia, Defendants’ common compensation, timekeeping and payroll

practices.

      110.   Specifically, Defendants failed to pay overtime at time and a half (1½)

the employee’s regular rate as required by the FLSA for hours worked in excess of

forty (40) per workweek.

      111.   The similarly situated employees are known to Amazon and the COEI



                                        21
Case 3:21-cv-00442-TJC-PDB Document 1 Filed 04/22/21 Page 22 of 27 PageID 22




Entities and are readily identifiable and may be located through Amazon and the

COEI Entities’ business records and the records of any payroll companies Amazon

and the COEI Entities use.

      112.   Amazon and the COEI Entities employ many FLSA Collective

Members throughout Florida. These similarly situated employees may be readily

notified of the instant litigation through direct means, such U.S. mail and/or other

appropriate means, and should be allowed to opt into it pursuant to 29 U.S.C. §

216(b), for the purpose of collectively adjudicating their similar claims for overtime

and other compensation violations, liquidated damages (or, alternatively,

interest), and attorneys’ fees and costs under the FLSA.

                                   COUNT I
                             Violation of the FLSA
                (On Behalf of Plaintiffs and the FLSA Collective)

      113.   All previous paragraphs are incorporated as though fully set forth

herein.

      114.   The FLSA requires that covered employees be compensated for all

hours worked in excess of forty (40) hours per week at a rate not less than one and

one-half (1 ½) times the regular rate at which he is employed. See 29 U.S.C. §

207(a)(1).

      115.   Amazon is subject to the wage requirements of the FLSA because

Amazon is an “employer” under 29 U.S.C. § 203(d).



                                         22
Case 3:21-cv-00442-TJC-PDB Document 1 Filed 04/22/21 Page 23 of 27 PageID 23




      116.   The FLSA recognizes that more than one entity can be responsible for

wage violations as an employer. Indeed, the FLSA’s very broad definition of

“employ”—which includes to “suffer or permit to work”—was designed to reach

businesses, such as Amazon, that use middlemen such as the COEI Entities, to

directly employ Delivery Associates.

      117.   The FLSA defines an employee as ‘any individual employed by an

employer, an employer to include any person acting directly or indirectly in the

interest of an employer in relation to an employee, and the term employ to include

to suffer or permit to work. 29 U.S.C. §§ 203(e)(1), 203(d), 203(g).

      118.   In 1945, the Supreme Court noted that “the term ‘employee’” in the

FLSA has “‘the broadest definition . . . ever . . . included in any one act.’” United

States v. Rosenwasser, 323 U.S. 360, 363 n.3 (1945) (quoting 81 Cong. Rec. 7657 (1937)

(statement of Sen. Hugo Black)).

      119.   The FLSA must be construed liberally because broad coverage is

essential to accomplish its goals. One goal is to root out wage and hour violations

by holding “businesses [that] allow work to be done on their behalf” and have the

power “to prevent wage and hour abuses responsible, regardless of indirect

business relationships or business formalities.” See New York v. Scalia, No. 1:20-cv-

1689-GHW, 2020 WL 5370871, *20 (S.D.N.Y. Sept. 8, 2020) (quoting Kati L. Griffith,

The Fair Labor Standards Act at 80: Everything Old Is New Again, 104 Cornell L.



                                          23
Case 3:21-cv-00442-TJC-PDB Document 1 Filed 04/22/21 Page 24 of 27 PageID 24




Rev. 557, 571 (2019)) (emphasis added).

      120.   At all relevant times, Amazon was an “employer” engaged in

interstate commerce and/or in the production of goods for commerce within the

meaning of the FLSA, 29 U.S.C. § 203.

      121.   During all relevant times, Plaintiffs and Collective Members were

covered employees entitled to the above-described FLSA protections. See 29

U.S.C. § 203(e).

      122.   Plaintiffs and Collective Members are not exempt from the

requirements of the FLSA.

      123.   Plaintiffs and Collective Members are entitled to be paid overtime

compensation for all hours worked over forty (40) in a workweek pursuant to 29

U.S.C. § 207(a)(1) and 29 C.F.R. § 778.112.

      124.   Amazon and the COEI Entities’ compensation scheme applicable to

Plaintiffs and Collective Members failed to comply with either 29 U.S.C. § 207(a)(1)

or 29 C.F.R. § 778.112.

      125.   Amazon and the COEI Entities knowingly and/or through willful

ignorance, failed to compensate Plaintiffs and Collective Members for all hours

worked when they worked in excess of forty (40) hours per week and failed to pay

proper overtime premiums at a rate of one and one-half (1 ½) times their regular

hourly wage, in violation of 29 U.S.C. § 207(a)(1) and 29 C.F.R. § 778.112.



                                          24
Case 3:21-cv-00442-TJC-PDB Document 1 Filed 04/22/21 Page 25 of 27 PageID 25




      126.   Amazon and the COEI Entities also failed to make, keep, and preserve

records with respect to Plaintiffs and Collective Members sufficient to determine

their wages, hours, and other conditions of employment in violation of the FLSA.

29 U.S.C. § 211(c); 29 C.F.R. §§ 516.5(a), 516.6(a)(1), 516.2(c).

      127.   In violating the FLSA, Amazon and the COEI Entities acted willfully

and with reckless disregard of clearly applicable FLSA provisions.

      128.   Pursuant to 29 U.S.C. § 216(b), employers such as Amazon and the

COEI Entities, who intentionally fail to pay an employee wages in conformance

with the FLSA shall be liable to the employee for unpaid wages, liquidated

damages, court costs and attorneys’ fees incurred in recovering the unpaid wages.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs seek the following relief on behalf of themselves

and all others similarly situated:

             a.     An order permitting this litigation to proceed as an FLSA
                    collective action pursuant to 29 U.S.C. § 216(b);

             b.     Prompt notice, pursuant to 29 U.S.C. § 216(b), of this litigation
                    to all potential FLSA Collective members;

             c.     Back pay damages (including unpaid overtime compensation,
                    unpaid spread of hours payments and unpaid wages) and
                    prejudgment interest to the fullest extent permitted under the
                    law;

             d.     Liquidated damages to the fullest extent permitted under the
                    law;



                                           25
Case 3:21-cv-00442-TJC-PDB Document 1 Filed 04/22/21 Page 26 of 27 PageID 26




           e.     Litigation costs, expenses and attorneys’ fees to the fullest
                  extent permitted under the law; and

           f.     Such other and further relief as this Court deems just and
                  proper.


                                 JURY DEMAND

     Plaintiffs demand a trial by jury for all issues of fact.

Dated:     April 22, 2021              Respectfully submitted,

                                       /s/ Janet R. Varnell
                                       Janet Varnell; FBN: 0071072
                                       Brian W. Warwick; FBN: 0605573
                                       VARNELL & WARWICK P.A.
                                       P.O. Box 1870
                                       Lady Lake, FL 32158
                                       Tel: (352) 753-8600
                                       Fax: (352) 504-3301
                                       jvarnell@varnellandwarwick.com

                                       Sarah R. Schalman-Bergen
                                       Krysten Connon
                                       LICHTEN & LISS-RIORDAN, P.C.
                                       729 Boylston Street, Suite 2000
                                       Boston, MA 02116
                                       Tel.: (617) 994-5800
                                       Fax: (617) 994-5801
                                       ssb@llrlaw.com
                                       kconnon@llrlaw.com

                                       Ryan Allen Hancock
                                       WILLIG, WILLIAMS & DAVIDSON
                                       1845 Walnut Street, 24th Floor
                                       Philadelphia, PA 19103
                                       Tel.: (215) 656-3600
                                       Fax: (215) 567-2310
                                       rhancock@wwdlaw.com


                                         26
Case 3:21-cv-00442-TJC-PDB Document 1 Filed 04/22/21 Page 27 of 27 PageID 27




                                   Michaela L. Wallin
                                   BERGER MONTAGUE PC
                                   1818 Market Street, Suite 3600
                                      Philadelphia, PA 19103
                                   Tel.: (215) 875-3000
                                   Fax: (215) 875-4620
                                   mwallin@bm.net


                                   Attorneys for Plaintiffs and the
                                   Proposed FLSA Collective




                                     27
